IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,889-04


                    EX PARTE ROBERT WILLIAM MOORE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1672800-B IN THE 209TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of theft and sentenced to six years’ imprisonment. The First Court

of Appeals affirmed his conviction. Moore v. State, No. 01-21-0012-CR (Tex. App.—Houston [1st

Dist.] Mar. 1, 2022) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       On June 22, 2022, the Court dismissed this application for non-compliance with Rule 73.1

of the Texas Rules of Appellate Procedure. About a week later, the Court received a supplemental

record from the trial court containing an amended, compliant application that Applicant had filed

the on June 21, 2022. Given that Applicant’s amended application was filed before the Court handed
                                                                                                 2

down the case, the Court now reconsiders on its own motion the dismissal of this application for

non-compliance.

       However, this Court concludes that Applicant’s application should still be dismissed. At the

time Applicant filed his initial application on April 24, 2022, mandate had not issued and thus his

conviction was not final. See Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000).

Consequently, after reconsideration on the Court’s own motion, this application is again dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed:                September 28, 2022
Do not publish